                  Case 20-12841-MFW               Doc 560       Filed 12/28/20         Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                        Case No. 20-12841 (MFW)

                                 Debtors.                  (Jointly Administered)

                                                           Objection Deadline: December 28, 2020 at 12:30 p.m.
                                                           Hearing Date: December 28, 2020 at 12:30 p.m.

                                  NOTICE OF HEARING ON MOTION

          PLEASE TAKE NOTICE that on November 9, 2020, the above-captioned debtors and

debtors-in-possession (collectively, the “Debtors”) each filed a voluntary petition for relief under

chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

Code”), with the Clerk of the United States Bankruptcy Court for the District of Delaware. The

Debtors are continuing to operate their business and manage their affairs as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          PLEASE TAKE FURTHER NOTICE that, on December 27, 2020, the Debtors filed

the Motion of the Debtors for Entry of an Order (I) Amending the DIP Credit Agreement to

Extend the Scheduled Maturity Date and Certain Bankruptcy Milestones Therein and (II)

Granting Related Relief [Docket No. 556] (the “Motion”).

          PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE

RELIEF SOUGHT IN THE MOTION WILL BE HELD ON DECEMBER 28, 2020 AT 12:30

P.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE MARY F. WALRATH

AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,

824 MARKET STREET, 5TH FLOOR, COURTROOM NO. 4, WILMINGTON, DELAWARE

1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete list of
    the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
    complete list of such information may be obtained on the website of the proposed claims and noticing agent at
    www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases
    is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
ADMIN 38014262v1
              Case 20-12841-MFW   Doc 560    Filed 12/28/20   Page 2 of 2


19801.    OBJECTIONS OR RESPONSES TO THE MOTION MAY BE FILED OR

RAISED AT OR PRIOR TO HEARING.

Dated: December 28, 2020             GREENBERG TRAURIG, LLP

                                     /s/ Dennis A. Meloro
                                     Dennis A. Meloro (DE Bar No. 4435)
                                     1007 North Orange Street, Suite 1200
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 661-7000
                                     Facsimile: (302) 661-7360
                                     Email: melorod@gtlaw.com

                                     -and-

                                     Nancy A. Peterman (admitted pro hac vice)
                                     Eric Howe (admitted pro hac vice)
                                     Nicholas E. Ballen (admitted pro hac vice)
                                     77 West Wacker Dr., Suite 3100
                                     Chicago, Illinois 60601
                                     Telephone: (312) 456-8400
                                     Facsimile: (312) 456-8435
                                     Email:     petermann@gtlaw.com
                                                howee@gtlaw.com
                                                ballenn@gtlaw.com

                                     Counsel for the Debtors and
                                     Debtors in Possession




ADMIN 38014262v1
